‘significant index number department of the treasury internal_revenue_service washington mar set ep bras soke re taxpayer desr this letter constitutes notice that approval has been granted for your request for a year automatic_extension for amortizing the unfunded liabilities as of date for the above-named plan which are described in action sec_431 b b and of the intemal revenue coda cade and sec_304 b b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date this extension applies to tha amortization cherge bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded kabilities of the plan was granted in accordance with sec_431 dx of the coda sec_431 of the code requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan subrnits an application meeting tha crilaria stated in sec_431 the plan has submitted the required information to meet the eriteria in section d including a certification from the plan's actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the ‘current plan_year or any of the succeeding plan years plan's funding status i the pian sponsor has adopted a plan to improve the ill the plan is projected to have sufficient assets to timely pay expected beneflis and anticipated expenditures ‘over the amortization period as extended and iv the notice required under paragraph a has bean provided ifothe manager we have sant a copy of this fetter to the manager and to your authorized representative pursuant to a power of attomey on file in this office this ruling 1s directed only to the taxpayer that requested k sec_6110 of the intemal revenue code provides that it may not be used or cited by others as precedent hf you require further assistance in this matter please contact sincaraly yours david m ziegler manager ep actuarial group
